El Juez Asociado Señor ’Wglf
emitió la opinión del tribunal.
Juana Pérez instó demanda ante la Corte de Distrito de Humacao en cobro de daños y perjuicios con motivo de la muerte de un hijo suyo de tres años de edad que se abogó en un tanque de inmersión. El demandado, Pueblo de Puerto Rico, radicó una excepción previa a la demanda y la misma fué declarada con lugar por la corte. La demandante insis-tió en que la excepción no procedía, se dictó sentencia en su contra y en apelación la sentencia de la corte de distrito fué confirmada. La opinión de este tribunal fué emitida el 23 de diciembre de 1938 por el suscribiente (54 D.P.R. 34).
En enero 20, 1939, la apelante radicó una-moción de recon-sideración. Como el caso sólo babía sido oído por tres jueces y babía duda por parte de algunos de los miembros del tribunal, ordenamos una nueva vista del caso, que fué celebrada el 8 de mayo de 1939.
*438 El Pueblo de Puerto Pico insistió en que no procedía una acción en su contra toda vez que la persona que construyó el tanque de inmersión no era un agente especial de El Pueblo de Puerto Rico ni podía considerársele como tal. Todo el tribunal acepta ese criterio.
Según los artículos 1802 y 1803 del Código Civil, El Pueblo sólo es responsable de la acción u omisión que causa daño a otro cuando la culpa o negligencia ba sido causada “por mediación de un agente especial.”
El infrascrito indudablemente se adhiere al criterio expre-sado en la opinión de diciembre 23, 1938, mas por el presente los demás miembros del tribunal no creen necesario conside-rar esa cuestión, sino que prefieren basar su decisión escue-tamente en el fundamento de que no se demostró que existiera una agencia especial.

Debe confirmarse la sentencia de la corte de distrito.

El Juez Asociado Sr. Travieso no intervino.